Citation Nr: 0824165	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids. 
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision that 
granted service connection and a noncompensable rating for 
hemorrhoids, effective May 4, 2001. 

In October 2005, the veteran testified at a Travel Board 
hearing at the RO.  A transcript of this hearing is of 
record.

During January 2006 and February 2007, the Board remanded 
this appeal for further development.  The case has been 
returned to the Board for further appellate review. 
 

FINDINGS OF FACT

The veteran's hemorrhoids have been manifested on physical 
examination by an internal hemorrhoid that was not reducible, 
but with no objective evidence of persistent bleeding with 
secondary anemia or fissures. 


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, 
for hemorrhoids is more nearly approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the veteran's appeal arises from the initial 
grant of service connection and appeal of the initial rating 
assigned.  In December 2003, February 2006, and February 2007 
letters, the veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The 
February 2006 and 2007 letters also advised the veteran of 
the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter further notified the veteran of the 
evidence needed to establish an effective date.  The March 
2004 statement of the case provided the rating criteria 
pertaining to hemorrhoids.  The claim was last readjudicated 
in April 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, and hearing testimony.  
Moreover, in a March 2007 correspondence, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, responding to VCAA notices 
and providing testimony at a Board hearing.  Thus, the 
veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881; see also Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's hemorrhoids have been evaluated as zero percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007). 
 
Under Diagnostic Code 7336, the following evaluations are 
assignable for internal or external hemorrhoids: 20 percent 
for hemorrhoids with persistent bleeding with secondary 
anemia or fissures; 10 percent for hemorrhoids that are large 
or thrombotic, irreducible, and with excessive redundant 
tissue, evidencing frequent occurrences; and zero percent for 
hemorrhoids that are mild or moderate. 
 
The veteran was afforded an examination during February 2003 
to ascertain the severity of his hemorrhoids.  The veteran 
reported that his hemorrhoids were frequently a problem, 
indicating twice a week.  Additionally, he indicated that 
they occasionally protrude and he had problems going to the 
bathroom approximately once a week.  The rectal examination 
revealed no evidence of lumen or loss of sphincter control.  
There was no fissure ulceration or fecal leakage.  There were 
no external hemorrhoids.  There was one internal hemorrhoid 
at approximately 12 o'clock that was not reducible.  There 
was no evidence of bleeding and it was not thrombosed.  There 
was no evidence of frequent recurrence or excessive redundant 
tissue.  The examiner indicated the veteran did not have 
significant anemia or malnutrition.   

The veteran testified during his October 2005 Board hearing 
that his hemorrhoids "hurt like hell" when they dropped, 
which was about twice a week.  He also testified that they 
itched quite a bit.  The veteran's wife indicated that the 
veteran often had flare-ups and that an obvious physical 
manifestation of his pain was that he walked differently.   

The veteran was afforded an additional examination during 
August 2006.  At that examination, the veteran indicated that 
he had bleeding approximately one time per week.  He stated 
that he leaked stool on occasion, usually once or twice a 
week.  The veteran indicated that he did not wear pads in his 
underwear.  The examiner indicated there were no signs of 
anemia.  On objective examination, there were no visible 
external hemorrhoids.  The perirectal area was erythematous 
and appeared easily friable.  The veteran's white underwear 
had evidence of fecal staining but no evidence of recent 
fecal staining.  The veteran had a good rectal tone.  There 
was normal lumen of the rectum and anus.  There was one 
internal hemorrhoid noted at approximately 11 o'clock.  There 
was no colostomy present.  There were no rectal fissures.  
The examiner's impression was hemorrhoids, without evidence 
of thrombosis.  

The veteran's VA treatment records include an August 2007 
note that his hemorrhoids were bleeding and an October 2007 
note that his hemorrhoids were not bleeding.

It is the defined and consistently applied policy of VA to 
administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.

Given the above, the Board finds that the veteran's 
hemorrhoid symptoms fall in between the criteria for moderate 
and severe.  Thus, after resolving all doubt in the veteran's 
favor, the Board finds that his symptoms more closely 
approximate a 10 percent disability rating since the initial 
award of service connection effective in May 2001.  38 C.F.R. 
§§ 4.3, 4.7.  A higher rating is not warranted, however, as 
objective evidence does not indicate that the veteran suffers 
with persistent bleeding with secondary anemia or fissures.  
Thus, a 20 percent rating is not warranted under Diagnostic 
Code 7336 at any point during the course of the claim. 

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings) as 
the veteran testified at his Board hearing that his employer 
accommodated the veteran by assigning him a helper when 
informed of a flare-up, and that he did not really miss much 
time from work.  Moreover, the veteran has not been 
hospitalized for this condition.  There is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Therefore, the Board finds 
that the criteria for submission for consideration of extra-
schedular ratings are not met.  


ORDER

Entitlement to a 10 percent disability rating for hemorrhoids 
from May 4, 2001 is granted, subject to the regulations 
applicable to the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


